Name: Commission Regulation (EC) No 2502/1999 of 26 November 1999 amending Regulation (EEC) No 2166/83 establishing a licensing system for certain fisheries in an area north of Scotland (Shetland area)
 Type: Regulation
 Subject Matter: regions of EU Member States;  fisheries
 Date Published: nan

 Avis juridique important|31999R2502Commission Regulation (EC) No 2502/1999 of 26 November 1999 amending Regulation (EEC) No 2166/83 establishing a licensing system for certain fisheries in an area north of Scotland (Shetland area) Official Journal L 304 , 27/11/1999 P. 0014 - 0014COMMISSION REGULATION (EC) No 2502/1999of 26 November 1999amending Regulation (EEC) No 2166/83 establishing a licensing system for certain fisheries in an area north of Scotland (Shetland area)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 3760/92 of 20 December 1992 establishing a Community system for fisheries and aquaculture(1), as last amended by Regulation (EC) No 1181/98(2), and in particular Article 7(2) thereof,Whereas:(1) Commission Regulation (EEC) No 2166/83 of 29 July 1983 establishing a licensing system for certain fisheries in an area north of Scotland (Shetland area)(3) establishes the procedure for communicating the movements of Community fishing vessels operating in the area in question;(2) Commission Regulation (EC) No 1489/97 of 29 July 1997 laying down detailed rules for the application of Council Regulation (EEC) No 2847/93 as regards satellite-based vessel monitoring systems(4), as last amended by Regulation (EC) No 2445/1999(5), determines the specific data that Community fishing vessels covered by satellite-based vessel monitoring systems (VMS) are required to transmit;(3) in order to reduce the load on the fisheries concerned, vessels operating in the area north of Scotland (Shetland area) to which VMS apply and which transmit the requisite data via VMS should be exempt from the requirement to communicate their movements;(4) Regulation (EEC) No 2166/83 must be amended accordingly;(5) the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Fisheries and Aquaculture,HAS ADOPTED THIS REGULATION:Article 1The following paragraph is hereby added to Article 4 of Regulation (EEC) No 2166/83: "3. However, Community fishing vessels operating in the area to which satellite-based vessel monitoring systems (VMS) apply and which transmit data via VMS in accordance with Article 3 of Commission Regulation (EC) No 1489/97(6) shall be exempt from the obligation to communicate their movements provided for in paragraph 1."Article 2This Regulation shall enter into force on the seventh day following its publication in the Official Journal of the European Communities.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 26 November 1999.For the CommissionFranz FISCHLERMember of the Commission(1) OJ L 389, 31.12.1992, p. 1.(2) OJ L 164, 9.6.1998, p. 1.(3) OJ L 206, 30.7.1983, p. 71.(4) OJ L 202, 30.7.1997, p. 18.(5) OJ L 298, 19.11.1999, p. 5.(6) OJ L 202, 30.7.1997, p. 18.